Citation Nr: 1215203	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  06-20 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to a compensable disability rating for the service-connected residuals of a fracture to the right fifth metacarpal.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel




INTRODUCTION

The Veteran served on active duty from March 1974 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In November 2006, the Veteran testified at a hearing before a decision review officer (DRO).  A transcript of the proceeding has been associated with the claims file.

The Veteran requested a personal hearing before the Board in June 2006.  In November 2006, however, he withdrew that request in writing.  The hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(e) (2011).

In August 2010, the Board remanded the Veteran's claims of entitlement to service connection for gout and entitlement to a compensable disability rating for the service-connected residuals of a fracture to the right fifth metacarpal in order to comply with VA's duties to notify and assist and to provide him with a VA examination.  As will be discussed herein, the agency of original jurisdiction (AOJ) substantially complied with the August 2010 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  Gout is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

2.  A fracture of the right fifth metacarpal is healed, and is without objective evidence of impairment, including a painful, unstable, or malaligned joint.

3.  There is no association between any neurological complaints or disorders and the residuals of a fracture of the right fifth metacarpal.


CONCLUSIONS OF LAW

1.  Gout was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  The criteria for an initial compensable rating for the service-connected residuals of a fracture to the right fifth metacarpal have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.71a, Diagnostic Code 5299-5227 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.159 (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, VA has satisfied its duty to notify under the VCAA.  Specifically, letters dated in August 2004 and October 2005 advised the Veteran of the evidence and information necessary to substantiate his service connection and increased rating claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, a March 2006 letter informed the Veteran of how VA assigns initial disability ratings and an effective dates for all grants of service connection in accordance with Dingess/Hartman, supra.

While the October 2005 and March 2006 letters were issued after the initial October 2004 rating decision, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the October 2005 and March 2006 letters were issued, the Veteran's claim was readjudicated in the May 2006 statement of the case and the July 2007 and September 2011 supplemental statements of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.

Relevant to the duty to assist, the Veteran's service treatment records, as well as VA treatment and examination records, and private treatment records, have been obtained and considered.  The Veteran has not reported, and neither does the evidence of record show, that he is in receipt of Social Security Administration (SSA) disability benefits for his claimed disability.  Absent any evidence showing that the Veteran is in receipt of said benefits for his claimed disorder, VA need not attempt to obtain any records from SSA.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Veteran stated in his June 2006 substantive appeal that "I guess someone has stolen my military records."  However, a review of the Veteran's claims file reveals that his service treatment records are present therein.  Additionally, the Veteran's VA treatment records from VA medical centers in Dallas and Jackson, Mississippi, have been obtained.  Therefore, VA has satisfied its duty to assist in this regard.

Additionally, the Veteran was afforded VA examinations in June 2007 and September 2010 in conjunction with his claims on appeal.  In this regard, the VA examiners offered opinions as to the claimed disorders, and based their conclusions on interviews with the Veteran, reviews of the record, and full examinations.  Moreover, they offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.

As indicated previously, the Board remanded this case in August 2010 in order to comply with VA's duties to notify and assist and provide the Veteran with a VA examination.  The AOJ provided the Veteran with a letter requesting additional treatment records in September 2010, and afforded him a VA examination of his claimed disorders in September 2010.  Therefore, the AOJ has substantially complied with the August 2010 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

Thus, VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

A.  Service Connection for Gout

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, for example, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, as will be discussed further below, there is no evidence that the Veteran's gout manifested within one year of his January 1978 service discharge.  Therefore, presumptive service connection for such disorder is not warranted.  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends in his August 2004 claim that he experienced gout in both feet during his service in Germany.  In his October 2005 notice of disagreement, the Veteran wrote that he had problems with gout "while on active duty while stationed in Kansas not in Fort Hood, TX.  I made several visits to the dispensary because I was unable to even put on my shoes due to the severe joint pain."

In his June 2006 substantive appeal, the Veteran described a distinct etiology for his bilateral foot pain; he wrote that "My feet were frost bitten in Germany while [he was] deploy[ed] from Ft. Riley, Kansas [from] 1976-1977."  Significantly, the Veteran submitted a separate claim of service connection for frostbite of the feet which was denied by the RO in a March 1993 rating decision, and that decision is not currently on appeal.

At his November 2006 DRO hearing, the Veteran asserted that he was hospitalized in service in Germany for three days for gout.  He further stated that:

I got [gout] in Germany.  It was about three days that I was in there and I couldn't wear boots.  My feet swelled in the snow and the tent and I couldn't wear boots.  That's why they had to send me to the hospital.  Even when I got out I still couldn't put my boots on, I just cut them down the side and just had them on and had to buy new boots after that.  My feet stayed like that and they told me then that it was gout that I had.  I was thinking it was frostbite.  Then my foot would go down.  If I go to a cold climate I can't be out.  That is why I am in Mississippi, that or Florida.  Once they get cold and plus I get flare ups from food, the acid builds up....For year and years, but I always get a flare up from something I ate.  It flares and then I can't walk.  I've had it ten or twelve times since I've been with the VA.

In contrast to the Veteran's statements above, the Veteran's service treatment records include no complaints, diagnosis, or treatment of gout.

A July 1976 treatment record includes a notation that the Veteran reported having pain in his right large toe.  The clinician took an x-ray and found that it showed a normal toe.  The clinician advised hot soaks three times per day (TID).

In his November 1977 Report of Medical History at discharge from service, the Veteran checked a box indicating that he had foot trouble.  In the summary of the Veteran's reported disorders, the physician wrote, "Athlete's foot."  In his November 1977 Report of Medical Examination, the clinician found that the Veteran's feet were normal on clinical evaluation.  In a signed statement dated January 1978, the Veteran did not identify any changes to the medical condition of either of his feet.

After service, the Veteran received multiple diagnoses of gout from VA clinicians, including in February 1992, January 1996, July 1996, April 1997, April 1999, September 1999, March 2001, December 2001, July 2002, September 2002, January 2003, May 2003, June 2003, October 2003, January 2004, March 2004, June 2004, July 2004, February 2005, November 2005, May 2006, June 2006, November 2006, May 2007, November 2008, January 2010, April 2010, and May 2010.  The clinicians found gout in both legs and both feet.

VA provided the Veteran with a compensation and pension (C&P) examination of his claimed gout in September 2010.  The examiner noted that the Veteran reported that he was seen in service for frostbite of his toes, and that he had pain and swelling in both feet in service.  The Veteran further reported that after his discharge from service, he was diagnosed at some point as having gout.  The VA examiner diagnosed the Veteran with gout, asymptomatic, presently well controlled on medications.  The examiner further noted that there was no objective evidence of gout at the time of the examination.  The September 2010 VA examiner opined:

I see no evidence in his service medical records of any indication of gout.  There is report of one occasion where he was seen for right great toe pain.  There is no other indication in his service medical records of any symptoms or signs of gout.  As such, one cannot make a diagnosis of gout [in service] based upon the available documentation.  Review of his records did not indicate any problems with gout until many years later and I do not see any causative or any other relationship between being seen for right great toe pain on one occasion in the military and a later diagnosis of gout....[I]n summary, based upon the available documentation of record, it is not as likely as not that his gout is the result of any incident in-service or began to manifest during service or is etiologically related to his active duty service in any way, including but not limited to the documented complaints of toe pain in the service....I can find no documentation which would support that his present diagnosis of gout is related to any event or occurrence in the military.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  As the September 2010 VA examiner is so qualified, his medical opinion constitutes competent medical evidence.  The VA examiner's medical findings are credible, based on their internal consistency and the VA examiner's duty to offer truthful opinions.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves- Rodriguez, supra; Stefl, supra.  Consequently, the Board assigns great probative value to the VA examiner's report.

It is acknowledged that the Veteran is competent to report that he was unable to put on his boots due to severe pain in service, and that a clinician diagnosed him with gout during a hospitalization in service in Germany.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and are within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

However, the credibility of this lay evidence is outweighed by the contemporaneous evidence of record and, therefore, the Board accords no probative weight to such contentions.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board may discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); see also Caluza v. Brown, 7 Vet. App. 498 (1995); Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than subsequently reported history).  Specifically, in the Veteran's November 1977 Report of Medical History, the clinician found that the reported foot trouble was attributable to Athlete's foot, and no diagnosis or history of gout was mentioned.  Moreover, nowhere on the November 1977 Report of Medical Examination did any clinician note the presence of gout, or foot pain; to the contrary, the clinician found that the Veteran's feet were normal at discharge from service based on a clinical evaluation.  Furthermore, in a signed statement dated January 1978, the Veteran did not identify any changes to the medical condition of either of his feet.  This documented contemporaneous evidence outweighs the Veteran's allegations of a diagnosis of gout in service, and of continuous gout-related symptoms that began in service.  Curry, supra.

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the United States Court of Appeals for the Federal Circuit held that "[i]f the Board concludes that the lay evidence presented by a Veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the Veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence."  In this case, because the credibility of the Veteran's lay evidence is outweighed by the contemporaneous clinicians' findings in the November 1977 Reports of Medical History and Examination, that lay evidence does not warrant a grant of service connection.

With respect to the Veteran's allegation that his gout resulted from his service, the question of whether the Veteran's current gout is etiologically related to service is complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Here, while the Veteran is competent to describe his foot pain, the Board accords his statements regarding the etiology of his gout no probative value, as he is not competent to opine on complex medical questions such as to whether his foot pain in service was, in fact, gout.  In this regard, a diagnosis of gout is made by highly specific diagnostic tests and the interpretations of such tests including, as the September 2010 VA examiner described, of uric acid levels and sedimentation rate.  In contrast, the September 2010 VA examiner took into consideration all of the relevant facts in providing an opinion, to include the Veteran's extensive medical history and lay statements, prior to coming to his conclusion that the Veteran's gout is not as likely as not related to his service.  Consequently, greater probative weight is accorded to the September 2010 VA examiner's opinion.

Therefore, service connection is not warranted for gout.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for gout.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

B.  A Compensable Disability Rating for Residuals of a Fracture to the Right Fifth Metacarpal

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

By way of background, in a March 1993 rating decision, the RO granted service connection for residuals of Boxer's fracture to the right fifth metacarpal, and assigned a noncompensable evaluation under Diagnostic Code 5299-5227, effective November 16, 1992.  The Veteran initiated the current appeal with his August 2004 claim for an increased rating, and the RO, in the October 2004 rating decision on appeal, continued his noncompensable disability rating.

As the Veteran's claim for an increased rating was received in August 2004, the regulations in effect at such time are for application in this appeal.  In this regard, Diagnostic Code (DC) 5227 provides that ankylosis of the little finger, whether favorable or unfavorable, and whether of the major or minor hand, is to be rated as noncompensable.  38 C.F.R. § 4.71a.

In documents of record, the Veteran contends that his residuals of a fracture to the right fifth metacarpal are more severe than the currently assigned rating and, as such, he is entitled to compensable and/or higher initial ratings, as applicable.  In his October 2005 notice of disagreement, the Veteran alleged that he has "very limited motion in [his right] hand due to the pain."

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

A review of the record, including the September 2010 examination, reveals that the Veteran is right-hand dominant.  For adjudicative purposes, his right hand is the major extremity.  38 C.F.R. § 4.69.

As noted above, the Veteran's residuals of a fracture to the right fifth metacarpal are evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5227.  Where, as here, the service-connected disability does not directly correspond to an existing diagnostic code, a diagnostic code which is analogous in functional, anatomical, and symptomatic characteristics will be used.  38 C.F.R. § 4.20.  The unlisted disability is then assigned a diagnostic code with the last two digits being "99."  38 C.F.R. § 4.27.  Because the Veteran's condition most closely approximates ankylosis of the little finger, his disability will be evaluated as such.

DC 5227 provides that ankylosis of the little finger, whether favorable or unfavorable, and whether of the major or minor hand, is to be rated as noncompensable.  38 C.F.R. § 4.71a.

VA provided the Veteran with a C&P examination of his right fifth metacarpal in June 2007.  The Veteran reported that he has pain in and throughout his right hand, radiating to his elbow; and, initially indicated that the pain began in 2002/2003.  However, the Veteran later stated to the examiner that the pain began in 1981.  The Veteran reported that he had pain all the time, and took Motrin 800 mg for the pain, but it made him sleepy and did not give him any relief from the pain.  The Veteran reported that he cannot hold anything with his right hand, and that he often drops things.  The Veteran further alleged that when he has flare ups-which occur 3 to 4 times per month-his right hand locks as though he were having a stroke.  He further alleged that his right hand locks up for 3 or 4 minutes when he tries using a hammer or moving furniture with his right hand.  The Veteran reported having difficulty with cooking toileting and using his cane due to the right hand "cramping."  The Veteran asserted that he has been unemployed since August 2004 partly due to his right hand disorder.

On examination, the June 2007 VA examiner observed that the Veteran used a right-hand cane for his non-service connected knee disorder.  Examination revealed completely normal and symmetric-appearing hands.  The Veteran's right hand motor function was normal on examination.  The Veteran also had normal grip, although the examiner noted that the Veteran had slightly decreased effort.  The fingers came down enough to touch the palm normally, just distal to the proximal palmar crease.  The examiner noted that although the Veteran had subjective reports of pain based on the Finkelstein test, there were no objective findings thereof.  The examiner found that the Veteran's fingers had normal extension, and the distance between them was normal and symmetric.  There were no signs of abnormal rotation of the fingers.  Extension was completely full in all fingers.  The Veteran's hand muscles had no atrophy, and his muscles were full and normal.  The examiner noted that "The veteran claimed to have an attack of this hand spasm in front of me....I am unable to determine if this [was] voluntary or involuntary."  The Veteran's hand had no atrophy and no evidence of spasticity.  Neurological examination showed normal motor and sensory findings of the right hand and right upper extremity.  The examiner further found that although the nerve conduction study showed polyneuropathy, there was no muscle loss noted, and the hand examination was essentially normal.  The examiner noted that x-rays showed an old fracture of the right fifth metacarpal which had healed.  The June 2007 examiner diagnosed the Veteran with an old healed fracture of the right metacarpal bone.

The examiner commented that he was unable to find any physical finding that would confirm the Veteran's complaints except that the verve conduction study showed poly neuropathy.  However, the examiner further noted that there was no muscle loss and the hand examination was essentially normal.  

VA provided the Veteran with a second C&P examination of his right fifth metacarpal in September 2010.  The Veteran reported that his right hand had worsened, and that his representative had alleged the presence of right hand nerve damage as part of the residuals of a fracture to the right fifth metacarpal.  The Veteran reported experiencing numbness and tingling in both hands, as well as episodes wherein his fingers curl up and lock.  The Veteran noted that he was medically retired from his job, although he reported that he was uncertain as to what disabilities led to his retirement.  The examiner noted that the Veteran was able to write, feed, and groom himself with his right hand.  

On examination, the September 2010 VA examiner observed that the Veteran's right hand had no evidence of redness, heat, swelling, or deformity.  There was no objective manifestation of tenderness.  There was no evidence of atrophy or muscle wasting.  Sensation to light touch in the hand was intact.  The Veteran had a palpable radial pulse.  The Veteran had full and normal extension of the fingers, and he was able to make a normal fist.  Grip strength was within normal limits.  X-rays showed a healed fracture of the fifth metacarpal.

The September 2010 examiner diagnosed the Veteran with a healed fracture of the right fifth metacarpal without objective evidence of impairment.  The examiner found that the Veteran's clinical and neurological evaluation of his right hand was within normal limits.  With respect to the prior diagnosis of polyneuropathy, the examiner stated:

I am unaware of any relationship between a boxer's fracture of the right hand with development of polyneuropathy.  As such, I can find no association between any neurological complaints or disorders and his service-connected fracture of the right fifth metacarpal.

Based on a review of the foregoing, a noncompensable rating applies throughout the appellate period.  A compensable rating is not for application because the highest schedular rating for ankylosis of the little finger of either hand is noncompensable.  38 C.F.R. § 4.71a, DC 5227.  

Other diagnostic codes pertaining to the hand and fingers were considered; however, because ankylosis of multiple digits (Diagnostic Codes 5220 -5223) is not shown, and because limitation of motion of the thumb, index and/or long finger is not demonstrated pursuant to Diagnostic Codes 5228 or 5229, a compensable rating is not assignable for limited motion and/or ankylosis of individual or multiple digits.  Additionally, limited motion of the wrist is also not demonstrated such that a compensable rating pursuant to Diagnostic Code 5215.  There are no other potentially applicable diagnostic codes to rate the service-connected residuals of a fracture to the right fifth metacarpal.  

The Board has also considered whether a compensable rating should be provided for an actually painful, unstable, or malaligned joint.  See Burton, supra; see also 38 C.F.R. § 4.59.  However, a compensable rating under that section is not for application in this case for two reasons.  First, the objective evidence of record, provided by the June 2007 and September 2010 VA examiners after examination of the Veteran, shows no objective evidence of an actually painful, unstable, or malaligned joint.  The June 2007 examiner noted that although the Veteran had subjective reports of pain, there were no objective findings to support this contention.  The examiner also found that he had full and normal extension of the fingers of his right hand, normal grip strength and motor function, and no muscle atrophy.  Moreover, no objective findings of instability or malaligned joints are of record; rather, the examiners found no signs of abnormal rotation of the fingers or deformity.  Although the examiner in September 2010 noted a diagnosis of polyneuropathy based on objective testing, the examiner specifically opined that there was no relationship between the Veteran's service-connected residuals of a right fifth metacarpal fracture and any neuropathy of the hands.  

Second, a compensable rating under 38 C.F.R. § 4.59 is not for application in this case because the Veteran's subjective reports of painful motion are not credible.  Madden, supra.  Specifically, although the Veteran alleged in his October 2005 notice of disagreement that he has "very limited motion in [his right] hand due to the pain," the June 2007 and September 2010 VA examiners found that his range of motion-in terms of flexion and extension-was not, in fact, limited.  Likewise, although the Veteran told the June 2007 VA examiner that he cannot hold anything with his right hand, the examiner specifically observed the Veteran using a right-handed cane.  Similarly, the Veteran told the VA examiner in June 2007 that he had been unemployed since August 2004 partly due to his right hand disorder; however, he told the September 2010 examiner that he was never certain as to what disabilities had led to his retirement.  Furthermore, the examiner in June 2007 also questioned the Veteran's credibility when the Veteran attempted to demonstrate what happens when his right hand cramps and curls up.  The examiner noted that there was no evidence of spasticity and specifically stated that he was not sure if the motion was voluntary or involuntary.  Because there is no objective evidence of an actually painful, unstable, or malaligned joint, and because the subjective evidence thereof is not credible in light of the more probative conflicting evidence of record, a compensable disability rating under 38 C.F.R. § 4.59 does not apply in this case.

The Board has also considered whether a compensable rating should be provided due to neuropathy.  As an initial matter, the question of whether the Veteran's polyneuropathy is a residual of a fracture to the right fifth metacarpal, or is otherwise related thereto, is complex in nature.  Woehlaert, supra.  

Here, the Veteran's statements regarding the relationship between his polyneuropathy and his residuals of a fracture to the right fifth metacarpal carry no probative value, as he is not competent to opine on such complex medical questions.  In this regard, a diagnosis of polyneuropathy is made by highly specific diagnostic tests and the interpretations of such tests.  In contrast, the September 2010 VA examiner took into consideration all of the relevant facts in providing an opinion, to include the Veteran's extensive medical history and lay statements, prior to coming to his conclusion that he could find no association between any neurological complaints or disorders and the Veteran's service-connected fracture of the right fifth metacarpal.  Consequently, greater probative weight is accorded to the September 2010 VA examiner's opinion.  Therefore, no separate or compensable rating for neuropathy is warranted.

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected residuals of a fracture to the right fifth metacarpal; however, his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected residuals of a fracture to the right fifth metacarpal with the established criteria found in the rating schedule.  The Veteran's symptomatology is fully addressed by the analogous rating criteria under which such disability is rated.  There are no additional, credible symptoms of his right fifth metacarpal that are not addressed by the rating schedule.  Therefore, the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   In this case, the evidence reflects that the Veteran was unemployed.  However, the examiners found that the Veteran's right fifth finger fracture was healed, and does not affect his ability to perform his usual daily activities.  Moreover, the Veteran told the September 2010 examiner that he could never be certain of which disabilities had caused his retirement.  Consequently, while the Veteran is currently unemployed, the evidence does not show that his service-connected residuals of a fracture to the right fifth metacarpal render him unemployable.  Therefore, the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.
 
The preponderance of the evidence is against the Veteran's claim for a compensable rating for residuals of a fracture to the right fifth metacarpal.  In denying additional and higher ratings, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Service connection for gout is denied.

A compensable rating for the service-connected residuals of a fracture to the right fifth metacarpal is denied.



____________________________________________
L.B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


